Citation Nr: 1122297	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a circulatory problem affecting the lower extremities, claimed as secondary to a cold weather injury.  

2.  Entitlement to service connection for Myasthenia gravis, claimed as secondary to exposure to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT).  

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.

In May 2009, the Veteran and his son, R.D.P., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The claims on appeal were previously remanded by the Board in November 2009 in order for additional evidentiary development to be conducted.  All requested development was completed and the claims have been returned to the Board for adjudication.  

Unfortunately, however, additional development is needed with respect to the issue involving diabetes mellitus.  Therefore, the issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  As also discussed in the Remand portion of this decision, the Board finds that the issue of service connection for a circulation problem affecting the lower extremities is inextricably intertwined with the diabetes mellitus issue and, thus, must also be remanded.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has myasthenia gravis that is due to any incident or event in military service, to include exposure to chemical agents and other hazardous materials, including DDT.  


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection for myasthenia gravis on the basis that this disability was caused by his exposure to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT), during service.  The Veteran has reported being exposed to the chemical agent DDT and other hazardous materials during service, as the chemicals were used for various reasons during service, including to treat lice and fumigate sleeping bags and uniforms, and was sprayed almost everywhere.  See May 2009 Travel Board hearing and June 2010 VA Form 21-4138.  

The service treatment records (STRs), including the March 1955 separation examination report, do not contain any complaints, treatment, or findings related to a neuromuscular disorder, including myasthenia gravis.  Instead, the first time the Veteran is shown to be diagnosed with myasthenia gravis is in 2005, approximately 50 years after separation from service.  

In September 2005, the Veteran presented to the emergency room with complaints of progressive neuromuscular weakness, in addition to swallowing and speech difficulty that had persisted for two to three weeks.  After examination, the Veteran was admitted to the hospital with the treating physicians noting that consideration should be given to whether he was suffering from myasthenia gravis or another neuromuscular condition.  Initially, myasthenia gravis was not suspected, although physicians could not determine the etiology of the Veteran's symptoms.  However, subsequent tests, including tests for antibodies against the acetylcholine receptor, resulted in a diagnosis of myasthenia gravis.  The Veteran's physicians noted that the Veteran's exacerbation of myasthenia gravis was secondary to pulmonary infiltrates and obstructive sleep apnea.  See private treatment records from Dr. S.A. dated October 2005 to September 2008.  

In support of his claim, the Veteran has submitted treatise evidence which reflects that DDT affects the nervous system by interfering with normal nerve impulses and that studies show that humans who are excessively exposed to DDT while working with the chemical or by accidental exposure have experienced a myriad of symptoms, including muscular weakness.  He has also submitted various articles that discuss myasthenia gravis and reflect that the etiology of this disability is unknown.  

With regard to treatise information, the Board notes that the United States Court of Appeals (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, as noted, the treatise evidence submitted by the Veteran notes that DDT affects the nervous system and has various toxic affects depending on the type of exposure.  The evidence also reflects that studies have suggested an etiologic relationship between exposure to pesticides, including DDT, and the development of various symptoms, including muscular weakness.  While muscular weakness is a symptom of myasthenia gravis, the treatise evidence does not contain information that supports a finding that exposure to DDT can cause or result in myasthenia gravis, including the presence of antibodies to acetylcholine receptors or the other symptoms by which myasthenia gravis is also manifested.  See Dorland's Illustrated Medical Dictionary 1085 (28th ed. 1994).  

In addition, the Board finds the Veteran has not submitted a medical opinion in conjunction with the treatise evidence which provides a "plausible causality" between his claimed DDT exposure and the development of his myasthenia gravis.

Overall, the Board finds that this evidence provides highly limited probative value to the Veteran's case.   

In making this determination, the Board notes the Veteran has submitted medical statements which purport to establish a causal relationship between the Veteran's claimed exposure to DDT and other hazardous materials during service and the development of his myasthenia gravis.  In May 2009, Dr. S.A. noted that the Veteran had been recently diagnosed with myasthenia gravis, as well as the Veteran's report of being exposed to DDT during military service.  Dr. S.A. stated that it is implicated that this type of pesticide has been known to be a causative agent in conditions like myasthenia gravis and that the Veteran brought "some literature" to his attention which definitely implicates this agent as a causative agent for myasthenia gravis.  Likewise, in June 2009, Dr. A.H. noted that the Veteran's contact with pesticides and other chemicals used during his tour in Korea has caused long-term chronic effects and stated that the Veteran's myasthenia gravis, among other disabilities, was most likely caused by the high-level concentrated contact and long-term exposure to DDT and other chemicals during service.  

While the statements from Drs. S.A. and A.H. are considered competent medical evidence, the Board finds that neither statement is credible or probative for the following reasons:  At the outset, the Board notes that, despite the Veteran's report of being exposed to DDT during service, he has not submitted or identified any evidence which corroborates his report.  Even if the Board assumed, arguendo, that the Veteran was, in fact, exposed to DDT during service, Dr. S.A.'s opinion is afforded lessened probative value because the Veteran's statements regarding his reported exposure to DDT does not establish that his exposure involved high-level concentrated contact or long-term exposure.  The Veteran is certainly competent to assert that he was exposed to DDT and other hazardous materials during service; however, his statements in this regard establishes exposure, at most, with no indication as to the length or severity of his contact with the chemical, and nothing that would indicate a cause and effect relationship.  Simply stated, the Veteran has a disability and seems to be simply speculating regarding its cause, rather than any other cause (or the real factual possibility that there is no cause at all) and then simply attempting to find information over the internet that may, arguably, support his speculation.  

In addition, Dr. S.A. did not identify what literature definitely implicates DDT as a causative agent for myasthenia gravis or, if he was referring to the treatise evidence of record, explain what information contained therein definitely implicates DDT as a causative agent for myasthenia gravis.  Therefore, the Board finds that the medical opinion provided by Dr. S.A. is afforded lessened probative value because the rationale provided in support of his opinion is not supported by the other evidence of record.  Similarly, the Board notes that Dr. A.H. did not provide a rationale in support of his opinion and, thus, his opinion is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, while the Veteran has attempted to submit evidence that establishes a nexus between his current diagnosis of myasthenia gravis and his reported exposure to DDT, the Board finds that the treatise information and medical opinions which purport to establish a nexus are insufficient to establish the required nexus between the Veteran's claimed DDT exposure and myasthenia gravis, and are provided low probative value.   

Instead, the Board finds that the most competent, credible, and probative evidence preponderates against the Veteran's claim.  Indeed, review of the record reveals the Veteran was afforded a VA examination in January 2010 in conjunction with this claim.  At that examination, the Veteran reported that he was diagnosed with myasthenia gravis in 2005 but that he was having vague symptoms associated with early stages of the disability about three to four years before the diagnosis, including difficulty breathing, memory problems, and poor exercise tolerance.  The final diagnosis was myasthenia gravis and the VA examiner opined that it is less likely as not that the Veteran's myasthenia gravis was caused by or a result of the Veteran's exposure to DDT during service.  

In making this determination, the VA examiner noted that, while the Veteran served during a time when DDT was commonly used as a pesticide for malaria control, the STRs are silent for myasthenia gravis and that medical literature, which is shown to be up-to-date, states that myasthenia gravis is an autoimmune disease and the cause is idiopathic (unknown source).  The VA examiner noted Dr. S.A.'s statement that literature implicates DDT as a causative agent for DDT but the VA examiner stated that there is no medical literature that documents DDT as a definite causal agent for myasthenia gravis.  See January 2010 VA examination report and March 2010 addendum.  

The Board considers the January and March 2010 VA examination reports to be the most competent, credible, and probative evidence of record regarding the likelihood that the Veteran's current diagnosis of myasthenia gravis is related to his exposure to DDT in service.  Indeed, it appears that the VA examiner was aware of all relevant facts in this case, as he reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, the VA examiner reviewed medical literature regarding myasthenia gravis and considered the other medical opinions of record.  However, the VA examiner determined that, given the lack of medical evidence in this case and in the medical literature which shows an etiologic link between exposure to DDT and the development of myasthenia gravis, it is less likely as not that the Veteran's current diagnosis is related to any such exposure.  In this regard, the Board finds probative that the VA examiner provided a rationale in support of his opinion which is supported by the evidence of record, including the medical information submitted by the Veteran which reflects that the etiology of myasthenia gravis is unknown and the medical evidence that shows the physicians who diagnosed myasthenia gravis believed that the disability was related to the Veteran's pulmonary infiltrates and obstructive sleep apnea.  

In evaluating this claim, the Board has considered the Veteran's assertions regarding a nexus between his reported exposure to DDT and the development of myasthenia gravis.  However, the Veteran's assertions in this regard are not considered competent evidence because myasthenia gravis is not the type of disability on which a lay person is generally able to provide competent opinions regarding etiology.  In addition, the Veteran's assertions are not supported by the other evidence of record and the Board ascribes more probative weight to the medical opinion provided by the January 2010 VA examiner who considered all relevant facts in this case and whose opinion is supported by the evidence of record.  

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence of record against the grant of service connection for myasthenia gravis, as the evidence does not show that this disability was incurred during service, to include as a result of exposure to DDT or other hazardous materials therein.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in January 2010 and he was given an opportunity to set forth his contentions at the hearing before the undersigned in May 2009.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for Myasthenia gravis, claimed as secondary to exposure to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT), is denied.  


REMAND

In November 2009, the Board remanded the issues of entitlement to service connection for diabetes mellitus and circulation problems for additional evidentiary development.  Because the Veteran is claiming that his current diagnosis of diabetes mellitus is secondary to his reported exposure to DDT in service, the Board requested that the Veteran provide additional lay evidence to corroborate his report of alleged exposure to chemical agents, including DDT, during service, with specific information regarding the locations, dates (within a two-month time frame), and activities involved with such exposure.  

Prior to the November 2009 Remand, the Veteran had provided statements regarding his reported exposure to DDT, including assertions that the chemicals were used for various reasons during service, including to treat lice and to use in clothes and sleeping bags, and that the chemicals were sprayed almost everywhere a couple times of day.  See May 2009 Travel Board hearing.  

In June 2010, after the Board's remand, the Veteran submitted an additional statement which reiterated that DDT was used to fumigate sleeping bags and clothes and that he was exposed to these chemicals around Thanksgiving of 1954 in "Pangyendo, Korea."  See June 2010 VA Form 21-4138.  

Despite the Veteran's submission of additional information regarding his reported exposure to DDT, it does not appear that the RO attempted to verify whether the Veteran was likely exposed to DDT and other hazardous materials during service.  However, the Board finds that the Veteran has provided enough information in order to conduct a search for information regarding whether he and his unit was exposed to DDT, or at least in an area where DDT was used, during the specified time frame.  

Therefore, while the Board regrets any additional delay, the Board finds that another remand is necessary in order to verify whether it is likely the Veteran was exposed to DDT and other hazardous chemicals, as reported.  

With respect to the issue involving the claimed circulatory disability affecting the Veteran's lower extremities, the Board notes that, in addition to claiming that this disability is secondary to a cold weather injury incurred during service, the Veteran has also asserted that the disability may be related to his diabetes mellitus.  See March 2008 Decision Review Officer hearing transcript, p. 7.  

In this context, the Board notes the Veteran has not specifically alleged or claimed that his current lower extremity circulation disability is secondary to his diabetes mellitus; however, the Board finds that this claim has been explicitly raised by the evidence of record, including the Veteran's testimony regarding the possible relationship between the two disabilities and the medical evidence of record.  Indeed, the physician who conducted the January 2010 VA examination opined that it is more likely than not that the Veteran's diabetes mellitus is the source of his peripheral vascular disease.  Therefore, the Board finds that the Veteran's claim of service connection for a circulation problem involving his lower extremities includes consideration of that disability as secondary to a cold weather injury incurred during service and as secondary to diabetes mellitus.  

Because the Veteran's claim of service connection for diabetes mellitus is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claim of service connection for a circulation problem affecting his lower extremities, the Board concludes that these claims are inextricably intertwined and, thus, the claim of service connection for a circulation problem affecting the lower extremities must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the issues discussed above are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact all appropriate agencies, including the United States Army and Joint Services Records Research Center (JSRRC) to determine if the Veteran and his unit were exposed to chemical agents and other hazardous materials, including specifically Dichloro-Diphenyl-Trichloroethane (DDT), during the Veteran's active military service from June 1952 to March 1955.  

a. The agencies should be requested to research appropriate records such as daily journals, unit histories and/or operational reports to verify the activities of his unit, the 8112 Army Unit, Army Crash and Recue Group, from October to December 1954, to include whether they were stationed in an area where chemical agents and other hazardous materials, such as DDT, were used.  

b. In providing the agencies with information about the Veteran's unit, the RO/AMC should consider the lay statement provided by J.W.C. in July 2008.  

c. Any information obtained from the agencies should be associated with the claims file and any unsuccessful attempts to obtain this evidence should be properly documented in the claims file.  

2. After completion of the foregoing, the Veteran's claims of service connection for diabetes mellitus and a circulation problem affecting the lower extremities should be re-adjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


